DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: at line 16, “self-expand” should apparently read --self-expand; and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 recites the limitation "the same triangular cross-sectional shape”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the length of each of the plurality of legs in the expanded configuration”.  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 23, “in delivered positioned” is grammatically incorrect.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 9-15 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellefson et al. (U.S. Pub. No. 2012/0165601).  Regarding claim 5, Ellefson et al. (hereinafter Ellefson) discloses a method of treating stress urinary 100 into an applicator 400 ([0012], [0017], [0058], [0061], [0064], and [0065] and Figs. 7 and 8), wherein the urinary incontinence device 100 comprises a body comprising a compressed configuration (Figs. 5 and 6), an expanded configuration (Fig. 4), and a lateral cross-sectional diameter (Figs. 3, 5 and 6), the body further comprising a proximal insertion portion 104, a plurality of legs 108 extending distally from the insertion portion to a distal surface (Figs. 4-6 and [0044] and [0050]), and a distal retrieval portion 160 coupled to the distal surface (Figs. 4 and 5 and [0053]), wherein in the expanded configuration, the lateral cross-sectional diameter of the body is largest at a widest point of each of the plurality of legs (Fig. 3), and wherein the incontinence device is in the compressed configuration when loaded in the applicator (Fig. 8); inserting the applicator into the vagina ([0036], [0061] and [0062]); advancing the incontinence device out of the applicator to a delivered position in which a distal end of the device is positioned past the pelvic floor and the incontinence device applies a closure force to the urethra ([0064], [0032] and [0036], wherein advancing the incontinence device causes it to self-expand (pushing the device out of the applicator causes it to self-expand [0058] and Figs. 2-4); and removing the incontinence device from the vagina using the distal retrieval portion 160 [0063].  Regarding claim 9, a cross-sectional dimension of each of the plurality of legs of the incontinence device varies along a longitudinal axis of the body (see cross-section of Fig. 3).  Regarding claim 10, each of the plurality of legs has the same triangular cross-sectional shape (Fig. 3).  Regarding claim 11, in the delivered position, the plurality of legs form a hollow chamber and gasses and fluids pass between the plurality of legs 160 is integrally formed with the distal surface ([0053] and Figs. 2, 4 and 5).  Regarding claim 13, the distal retrieval portion 160 comprises a handle (ring or hook 164) and removing the incontinence device from the vagina comprises pulling on the handle with a user’s finger ([0053] and Fig. 4).  Regarding claim 14, the distal retrieval portion 160 comprises an opening (Fig. 4) and removing the incontinence device from the vagina comprises grasping the device using the opening (finger hooks opening of hook 164 – Fig. 4 and [0053]).  Regarding claim 15, the distal retrieval portion 160.
Claims 5, 9, 11, 16, 17 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartning et al. (U.S. Pub. No. 2008/0033230).  Regarding claim 5, Bartning et al. (hereinafter Bartning) discloses a method of treating stress urinary incontinence in a user having a vagina and a pelvic floor, the method comprising: loading a urinary incontinence device 10 into an applicator 66 ([0052], [0029], [0055], and Figs. 2 and 6A), wherein the urinary incontinence device 10 comprises a body comprising a compressed configuration (collapsible configuration [0027] and [0055]), an expanded configuration (Figs. 6A and 6B and [0054] and [0064]), and a lateral cross-sectional diameter (Figs. 6A and 6B), the body further comprising a proximal insertion portion (basket handle 5 as shown in Figs. 5 and 6A and 6B), a plurality of legs (undulating portions of Figs. 6A and 6B) extending distally from the insertion portion to a distal surface (Figs. 6A and 6B), and a distal retrieval portion 64 coupled to the distal surface via material 60 ([0050] and [0051]), wherein in the expanded configuration, the lateral cross-sectional diameter of the body is largest at a widest point of each of the plurality of legs (Figs. 6A and 6B), and wherein the incontinence device is in the compressed configuration when loaded in the applicator (Fig. 2 and [0055]); inserting the applicator into the vagina ([0044], [0052] and Fig. 3); advancing the incontinence device out of the applicator to a delivered position in which a distal end of the device is positioned past the pelvic floor and the incontinence device applies a closure force to the urethra (Fig. 3 and [0061], wherein advancing the incontinence device causes it to self-expand (pushing the device out of the applicator causes it to self-expand [0064]); and removing the incontinence device from the vagina using the distal retrieval portion 64 ([0050] and [0051]).  Regarding claim 9, a cross-sectional dimension of each of the  by legs).  Regarding claim 16, a length of the proximal insertion portion is at least double the length of each of the plurality of legs in the expanded configuration (length of entire handle is at least double length of leg undulation; [0031] and [0032] and Figs. 6A and 6B). Regarding claim 17, the method further comprises delivering a hormone therapy agent from the incontinence device to vaginal tissue in the delivered position [0048].  Regarding claim 19, the method further comprises delivering stimulation energy from the incontinence device to vaginal tissue while the incontinence device is in the delivered position ([0048]; and pressure ([0029] and [0050]).  Regarding claim 20, the applicator comprises a surface pattern (collar) to assist a user with inserting the applicator to a proper insertion depth [0052].  Regarding claim 21, a length of the applicator assists a user in properly positioning the incontinence device past the pelvic floor [0052].  Regarding claim 22, in the delivered position the lateral cross-sectional diameter of the body is larger than a diameter of the user’s vaginal opening (Fig. 3).  Regarding claim 23, the incontinence device is maintained in the delivered position during a high stress activity ([0066]-[0069]).  Regarding claim 24, the incontinence device self-orients relative to the urethra during advancement to the delivered position (pushing the device out of the applicator causes it to self-expand [0064].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellefson et al. (U.S. Pub. No. 2012/0165601) in view of Agrawal (U.S. Patent No. 9,532,907).  Regarding claims 6 and 8, Ellefson discloses that the urinary incontinence device is reusable [0056], however Ellefson does not disclose explicitly that the applicator is also reusable and subsequently re-inserting the device into the applicator and then into the vagina.  Agrawal discloses reusable tampon applicators, wherein the reusable tampons applicator provide a hygienic and eco-friendly alternative to disposable tampon applicators (see Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reusable applicator as taught by Agrawal, on a reusable vaginal insertion device as suggested by Ellefson as Ellefson discloses that the vaginal insertion device .   
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bartning et al. (U.S. Pub. No. 2008/0033230) in view of Agrawal (U.S. Patent No. 9,532,907).  Regarding claims 6 and 8, Bartning discloses that the urinary incontinence device is reusable ([0043]-[0045]), however Bartning does not disclose explicitly that the applicator is also reusable and subsequently re-inserting the device into the applicator and then into the vagina.  Agrawal discloses reusable tampon applicators, wherein the reusable tampons applicator provide a hygienic and eco-friendly alternative to disposable tampon applicators (see Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reusable applicator as taught by Agrawal, on a reusable vaginal insertion device as suggested by Bartning as Bartning discloses that the vaginal insertion device is constructed of a material that may be reused and is likewise utilized with an applicator similar to those known in the tampon art such as a push type applicator [0052] and Agrawal discloses such reusable tampon applicators (see Abstract).  Further regarding claim 8, Agrawal discloses re-loading a vaginal insertion device into a re-usable applicator and then re-inserting such into the user’s vagina (Figs. 6A-6D and col. 11, lines 22-49).   
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellefson et al. (U.S. Pub. No. 2012/0165601) in view of Ziv et al. (U.S. Patent No. 10,039,666).  Regarding claims 17 and 18,  Ellefson discloses the invention as claimed, see rejection supra; however Ellefson fails to disclose explicitly that the method further comprises delivering one or more of a hormone therapy agent, an antibiotic agent, an anti-microbial agent, and an anti-fungal agent from the incontinence device to vaginal tissue while the incontinence device is in the delivered position.  Ziv et al. (hereinafter Ziv) discloses an intravaginal device for alleviating urinary incontinence (col. 6, lines 12-37).  Ziv further teaches incorporating active agents or drugs such as hormones (estrogen) for the purpose of slowly releasing a compound to the vaginal cavity to facilitate healing of pressure wounds and healing following surgery (col. 12, lines 52-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hormone such as estrogen as taught by Ziv, into an intravaginal incontinence device as suggested by Ellefson, as Ellefson recognizes the necessity to alleviate a urinary ailment and Ziv teaches the incorporation of active agents/drugs with the incontinence device further treat urinary/vaginal conditions and facilitate healing following surgery (col. 12, lines 52-67). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bartning et al. (U.S. Pub. No. 2008/0033230) in view of Ziv et al. (U.S. Patent No. 10,039,666).  Regarding claim 18, Bartning discloses the invention as claimed, see rejection supra; however Bartning fails to disclose explicitly that the hormone therapy agent is estrogen.  Ziv et al. (hereinafter Ziv) discloses an intravaginal device for alleviating urinary incontinence (col. 6, lines 12-37).  Ziv further teaches incorporating active agents or .  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ellefson et al. (U.S. Pub. No. 2012/0165601) in view of Zunker et al. (U.S. Pub. No. 2011/0160525).  Regarding claim 26, Ellefson discloses the invention as claimed, see rejection supra; however Ellefson fails to disclose explicitly that the incontinence device is formed entirely from silicone.  Zunker et al. (hereinafter Zunker) discloses an incontinence device 120 that is resilient for the prupose of being compressed for insertion into the vagina, and then expandable once following insertion in an effort to relive involuntary passage of urine [0092].  Zunker further discloses that the incontinence device may comprise a variety of materials such as silicone elastomerics [0095].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct an incontinence device as taught by Ellefson, of a silicone elastomeric material as suggested by Zunker as Ellefson teaches that the material to construct the urinary incontinence device should have the ability to compress and expand, and/or spring back to its original shape [0058] .  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bartning et al. (U.S. Pub. No. 2008/0033230) in view of Ellefson et al. (U.S. Pub. No. 2012/0165601).  Regarding claim 25, Bartning discloses the invention as claimed, see rejection supra; however Bartning fails to disclose explicitly that the applicator comprises a lubricant.  Ellefson discloses an intravaginal urinary device comprising an applicator, wherein the applicator comprises a lubricant prior to placement in the vagina [0064].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lubricant on an intravaginal device as taught by Ellefson, in a method for delivering an intravaginal device to a patient as suggested by Bartning, as Bartning recognizes an intravaginal device which compresses for delivery to a patient and Bartning teaches that vaginal delivery of such a device to a patient is better facilitated with a lubricant until the patient feels comfortable [0065].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791